Case 1:19-cv-01033-JTN-RSK ECF No. 1 filed 12/09/19 PagelD.1 Page 1 of 7

STATE OF MICHIGAN
IN THE U.S. DISTRICT COURT FOR THE WESTERN DISTRICT

SOUTHERN DIVISION

ANGELA COPELAND,

Plaintiff,

Vv Case No.

 

THE LINCOLN NATIONAL LIFE
INSURANCE COMPANY,

Defendant.

 

Robert A. Soltis (P31252)

Attorney for Plaintiff

FORD, KRIEKARD, SOLTIS & WISE, P.C.
8051 Moorsbridge Road

Portage, MI 49024

(269) 323-3400

 

COMPLAINT FOR BREACH OF CONTRACT:
EMPLOYEE LONG-TERM DISABILITY POLICY BENEFETS

NOW COMES your Plaintiff, Angela Copeland, by and through her attorneys, FORD,
KRIEKARD, SOLTIS & WISE, P.C., and does hereby request relief as requested hereinafter
as permitted by the Employment Retirement and Income Security Act ("ERISA"), 29
USCS, Sections 1001-1461, for the reasons set forth as follows:

PARTIES, JURISDICTION AND VENUE
1. Angela Copeland is married to James Copeland, Jr., and is the mother of

four children, including two who live at 64794 Winterwoods Drive, Lawton, MI 49065.
Case 1:19-cv-01033-JTN-RSK ECF No. 1 filed 12/09/19 PagelD.2 Page 2 of 7

2. The Lincoln National Life Insurance Company ("Lincoln"), a subsidiary of
the Lincoln Financial Group, is an Indiana Company doing business in Michigan, with its
address at 1300 South Clinton Street, Fort Wayne, IN 46802-3506.

3. Lincoln provides voluntary short-term and long-term disability insurance
coverage for employees of Edward Rose.

4, Manifold Services is the ERISA Plan Administrator for the Kalamazoo office
of Edward Rose, which offers its employees disability insurance underwritten by Lincoln
National Life Insurance Company.

5. Employee disability insurance coverage is a contract benefitting Edward
Rose employees, including Ms. Copeland.

6. This Court has subject matter jurisdiction in this cause as Plaintiff's claims
arise under the Employment Retirement and Income Security Act ("ERISA"), 29 USCS,
Sections 1001-1461.

7. Venue is proper in this Court as Plaintiff lives in Van Buren County, Michigan,
and Defendant, Lincoln National, does business within the Southern Division of the
Western District of Michigan.

FACTS

8. Your Plaintiff refers to, realleges and incorporates by reference paragraphs
1 through 7 as though fully set forth herein.

9. On March 28, 1994, Angela Copeland was hired by Manifold Services, a

subsidiary of Edward Rose, as a Computer Programmer.
Case 1:19-cv-01033-JTN-RSK ECF No. 1 filed 12/09/19 PagelD.3 Page 3 of 7

10. In August of 1998, she was promoted to MIS Administrator (Data
Processing Manager).

11. On January 27, 1999, Angela Copeland first received accommodations for
her disability including seizures, fatigue and not being able to drive. She was granted
flexible hours and the ability to work at home.

12. On December 27, 2010, Angela Copeland was demoted to Computer
Programmer/Analyst with hours reduced from full-time to 24 hours per week but retaining
benefits as if she was working full-time.

13. In January of 2011, Angela Copeland gradually increased the number of
hours she was able to work until May of 2012.

14.  OnMay 12, 2012, Angela Copeland was able to return to full-time (40 hours
per week) employment.

15. From May 12, 2012, to April 4, 2016, Angela Copeland continued to treat
for her seizure disorder. She still continues to treat for her seizure disorder.

16. On April 4, 2016, due to increased fatigue and side effects from her seizure
medications, Timothy J. Swartz, a rheumatologist associated with Michiana Spine, Sports
& Occupational Rehab, P.C., restricted Angela Copeland to working only 10 hours per
week due to Chronic Fatigue Syndrome, seizure disorder, Fibromyalgia and cognitive
dysfunction.

17. On April 4, 2016, Angela Copeland filed for partial short-term disability

benefits available to her through her employer's policy with Lincoln. At that time, Angela

 
Case 1:19-cv-01033-JTN-RSK ECF No. 1 filed 12/09/19 PagelD.4 Page 4 of 7

Copeland's rate of pay was $52.35 per hour. Prior to her medical restrictions, Angela
Copeland was earning approximately $110,000.00 per year working full-time.

18. Upon reexamination on June 3, 2016, Dr. Swartz decreased
Angela Copeland's restrictions to 10-15 hours of work per week.

19. On August 29, 2016, Dr. Swartz, upon reexamination, again modified
Angela Copeland's restrictions to working only 20 hours per week, but only three hours
of computer work at a time and with at least three hours of rest between computer
sessions,

20. As of April 4, 2016, Ms. Copeland, as her health continued to decline,
continued to be unable to effectively perform the duties of her position on a full-time
basis.

21.  OndJanuary 18, 2017, Angela Copeland, being unable to effectively perform
the duties of her position, was let go by Edward Rose & Sons.

22. Asaresult of her employment with Edward Rose & Sons and her voluntary
enrollment in its long-term disability policy, Angela Copeland was covered under her
employer-sponsored long-term disability policy with Lincoln (Exhibit 1).

23. On or about January 10, 2018, Angela Copeland applied for long-term
disability benefits (Exhibit 2).

24. By letter of June 25, 2018, Lincoin denied her application for long-term
disability benefits (Exhibit 3).

25. On December 18, 2018, by letter and supporting documents,

Angela Copeland appealed Lincoln's denial (first appeal) (Exhibit 4).

 
Case 1:19-cv-01033-JTN-RSK ECF No. 1 filed 12/09/19 PagelD.5 Page 5 of 7

26. On March 8, 2019, Angela Copeland supplemented her appeal of Lincoln's
denial with additional medical documentation (Exhibit 5).

27. By letter of March 27, 2019, Lincoln, for the second time, denied
Angela Copeland's application for long-term disability benefits (Exhibit 6).

28. By letter of August 28, 2019, Angela Copeland appealed for the second time
Lincoln's denial of her application for long-term benefits, providing additional medical
documentation, including ALJ Thorbjornsen's decision that Angela Copeland was entitled
to Social Security Disability benefits (Exhibit 7).

29. After asking for an extension under its policy, Lincoln asked if Ms. Copeland
was going to provide further documentation in support of her claim. By letter of
October 7, 2019, Ms. Copeland, through her attorney, did not provide further
documentation as it was already apparent that Lincoln was intending to deny her benefits
again (Exhibit 8).

30. On October 18, 2019, as anticipated, Lincoln again denied Ms. Copeland's
application for long-term disability benefits. The denial provided that Ms. Copeland had
exhausted all administrative appeals, and that she had until December 29, 2019, to file
suit (Exhibit 9).

31. Angela Copeland is entitled to long-term disability benefits in the amount of
$5,444.40 per month for as long as she is eligible under the policy (Exhibit 10), minus

any offset to which Lincaln may be entitled.

 
Case 1:19-cv-01033-JTN-RSK ECF No. 1 filed 12/09/19 PagelD.6 Page 6 of 7

COUNT I - BREACH OF CONTRACT:
ENTITLEMENT TO LONG-TERM DISABILITY BENEFITS

 

32. Your Plaintiff does refer to, reallege and incorporate by reference
paragraphs 1 through 31 as though fully set forth herein.

33. Lincoln's decision to deny Angela Copeland long-term disability benefits is
reviewed by this Court de ovo,

34. Defendant's denial of Angela Copeland's application for long-term disability
benefits and subsequent appeals is in error and constitutes a breach of its contract to
provide long-term disability benefits under its policy with Edward Rose covering
Angela Copeland for the reason that Angela Copeland has provided more than sufficient
medical records, doctor's reports, as well as other documentation, including an
Administrative Law Judge's decision that she is entitled to Social Security Disability
benefits, that she is unable to perform any job as defined in the policy and is entitled to
long-term disability benefits under the policy.

WHEREFORE, Angela Copeland requests the following relief:

a, This Court's finding that Defendant breached its contract and its

Order reversing Defendant's denial of Angela Copeland's application
for long-term disability benefits under its policy and ordering Lincoln
to pay past, present and future disability benefits for as long as

Angela Copeland is eligible to receive them.

b. Lincoln be entitled to set off such other benefits to which Lincoln is
entitled under its policy.

C. Costs, interest and actual attorney's fees incurred in the prosecution
of this cause.
Case 1:19-cv-01033-JTN-RSK ECF No. 1 filed 12/09/19 PagelD.7 Page 7 of 7

 

d. Any and all other relief as justice and equity may require.
Dated: December _& _, 2019 One Lae Gnptond_,
Angela Copeland
Plaintiff

ForD, KRIEKARD, SOLTIS & WISE, P.C.

tbh bbb

Robert A. Soltis (P31252)
Attorney for Plaintiff
